Title: From George Washington to Brigadier General Samuel Holden Parsons, 13 July 1779
From: Washington, George
To: Parsons, Samuel Holden


        
          Dear Sir
          Head Quarters New Windsor July 13th 1779
        
        I received yours of the 11th last night, and I beg you will present my particular thanks to Capt. Betts and such others of the Officers and men, as well of the Militia as of the Continental troops, who distinguished themselves upon the present occasion—I shall be obliged to you to take the speediest measures to procure me an exact detail of the mischief done by the enemy at the different places, as well upon the persons as the property of the inhabitants that I may be able to give Congress the fullest information.
        I wish you to inform me of the movements of that body of the enemy which had advanced through Marryneck. I am Dear Sir Your most Obedt Servt
        
          Go: Washington
        
       